Dismiss and Opinion Filed September 17, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01013-CV

                          FREDDIE ALLEN, Appellant
                                    V.
              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03095-D

                               MEMORANDUM OPINION
                          Before Justices O'Neill, Francis, and Fillmore
                                       Opinion Per Curiam
       The Court has before it appellee’s August 29, 2013 motion to dismiss moot appeal.

Appellant has not responded to the motion. We GRANT the motion and DISMISS this appeal.

See TEX. R. APP. P. 10.3(a).

                                                                   PER CURIAM

131013F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

FREDDIE ALLEN, Appellant                        On Appeal from the County Court at Law
                                                No. 4, Dallas County, Texas
No. 05-13-01013-CV       V.                     Trial Court Cause No. CC-13-03095-D.
                                                Opinion delivered Per Curiam. Justices
FEDERAL NATIONAL MORTGAGE                       O'Neill, Francis and Fillmore sitting for the
ASSOCIATION, Appellee                           Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee FEDERAL NATIONAL MORTGAGE ASSOCIATION
recover its costs of this appeal from appellant FREDDIE ALLEN.


Judgment entered September 17, 2013




                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE




                                          –2–